Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 1 of 9

 

Ao 91 (Rev. 11/11) Ciimtnal Complaim (approved by AUSAJosEPH T. LABRUM 111 #18-143
UNITED STATES DISTRICT COURT
for the

Eastern District of Pennsylvania

 

 

 

United States of America )
v. ) _

Elias Adames ) Ca$e NO-
) cg »1008’ -)'7
)
)
)

Defendant(s)

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 13, 2018 in the county of Philadelphla in the
Eastern District of Pennsy|vania , the defendant(s) violated:
Code Section Otense Description
21 U.S.C. S€Cinn 841(3)(1), Possession with intent to distribute 5 kilograms or more of cocaine

(b)(1)(A)

21 U.S.C. Section 841(a)(1),
(b)(1)(B)

Possession with intent to distribute 100 grams or more of heroin

This criminal complaint is based on these facts:

On or about December 13, 2018, in Philade|phia, in the Eastern District of Pennsy|vania, defendant EL|AS ADAMES
knowingly and intentionally possessed with intent to distribute 5 kilograms or morel that is, approximately 6 kilogramsl of
a mixture and substance containing a detectable amount of cocaine, in violation of Tit|e 21, United States Code, Section

841(3)(1), (b)(1)(A)-

ij Continued on the attached sheet.
O/. g 4 ,
-' Complainant ’s signature

James W. Crockett, Specia| Agent, DEA

Printed name and title

Sworn to before me and signed in my presence_
Date; December 14, 2018 /
________ y

Judge ’s signature

 

Philade|phia, Pennsy|vania Hon. Richard A. L|oret, United States Magistrate Judge

Printed name and title

City and state:

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 2 of 9

On or about December 13, 2018, in Philadelphia, in the Eastern District of Pennsylvania, defendant ELIAS
ADAMES knowingly and intentionally possessed with intent to distribute 100 grams or more, that is, approximately
500 grams, of a mixture and substance containing a detectable amount of heroin, in violation of Title 21, United
States Code, Section 84l(a)(l), (b)(l)(B).

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 3 of 9

AFFIDAVIT

Your affiant, J ames Crockett, being duly sworn, deposes and states as follows:

AFFIANT’S TRAINING AND EXPERIENCE

l. Your affiant, J ames Crockett, is a Special Agent with the Drug Enforcement
Administration (DEA). I have been employed with the DEA since May l, 2016. l am currently
assigned to the DEA Philadelphia Field Division Task Force Group 51 , which is composed of
Special Agents and local law enforcement officers investigating illegal narcotics trafficking
Prior to becoming a Special Agent, I was Federal Air Marshal within the Department of
Homeland Security/Transportation Security Administration for over four years. During that time
l was assigned to the Newark Field Office.

2. As a Special Agent, l received specialized training from the DEA Academy
located in Quantico, Virginia, regarding the investigation and identification of narcotics
traffickers. I have conducted physical surveillance, debriefed confidential sources, and
participated in the execution of search and arrest warrants

3. As a part of my official duties, I investigate criminal violations of the federal
narcotics laws including, but not limited to, Title 21, United States Code, Sections 84l(a)(l),
843(b), 846, 848, 853, and 860. I received specialized training in the enforcement of laws
concerning controlled substances and narcotics trafficking organizations

4. By virtue of my employment as a Special Agent, I have performed various tasks,
which include, but are not limited to:

a. Functionjng as a surveillance agent and thereby observing and recording

movements of persons trafficking in drugs and those suspected of
trafficking in drugs;

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 4 of 9

b. Part_icipating in the tracing of monies and assets gained by drug traffickers
from the illegal sale of drugs (laundering of monetary instruments);

c. interviewing witnesses, cooperating individuals, and informants relative to
the illegal trafficking of drugs and laundering of monetary instruments;
and

d. Functioning as a case agent, which entails the supervision of specific

investigations involving the trafficking of drugs and the laundering of
monetary instruments

5. Through my training, education, and experience, 1 have become familiar with
the manner in which persons involved in drug trafficking conceal in their vehicles caches of
drugs, large amounts of currency, financial instruments, j ewelry, other items of value,
proceeds of drug transactions, and large sums of money derived from drug trafficking
activities.

6. In preparing this affidavit, I have conferred with other DEA Special Agents
who have a combined experience of over 50 years as DEA Special Agents, and they share the
opinions stated below. The information within this Affidavit is based upon my personal
knowledge and observations, as well as information supplied to me by other Special Agents
of the DEA and law enforcement personnel.

7. Based on the facts set forth below, I have probable cause to believe that Elias
Adames has committed violations of Title 21 U.S.C. § 841(a)(1) and 846 involving possession
with intent to deliver more than five kilograms of a substance containing a detectable amount of
cocaine and more than 100 grams of heroin.

Reliabilig of Confidential Witnesses/Source of Inf`ormation
Confidential Witness 1
8. The identity of Confidential Witness l (CWl) is known to your affiant and the

information provided by CWl has been reliable. Between August 2018 and December 2018,

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 5 of 9

CWl provided information that has been corroborated by other independent sources The
information provided by CWl has proven to be reliable and accurate. CWl has provided
information regarding other crimes, illegal drug trafficking, and money laundering This
information has led to the seizure of drugs, and the arrest of multiple narcotics traffickers CWl
was initially providing information for purposes of judicial leniency for a pending felony drug
charge, however CWl is currently cooperating for financial consideration

DETAILS OF THE INVESTIGATION

9. On December 12, 2018, at approximately 12:20 p.m., members of DEA Task
Force Group 51 (TFG-S l) and Philadelphia District Attomey’s Offlce Dangerous Drug
Offenders Unit (DDOU) received information regarding “Figora,” who investigators identified
as Elias ADAMES, hereafter ADAMES, a suspected heroin trafficker. CWl informed
investigators that in recent conversation ADAMES detailed plans to transport narcotics in the
coming days

10. On December 13, 2018, at approximately 3:20 p.m., CWl contacted SA Crockett
and TFO Bates and informed them that CWl believed ADAMES may receive drugs that day.

11. At approximately 5:12 p.m., CWl provided SA Crockett the address of 6438
Rising Sun Avenue, Philadelphia, PA, as the location ADAMES would be located in possession
of the drugs CWl further stated ADAMES would be driving in a white Jeep. Based on
training, experience and knowledge of the investigation, SA Crockett believed the address to be a
possible meet location for ADAMES and his source of supply (SOS). Agents/Officers then
established surveillance in the area of 6438 Rising Sun Avenue, Philadelphia, PA.

12. At approximately 5:48 p.m., DDOU Police Officer (PO) Peter Dailey observed a

white Jeep, which matched the provided description, parked on the street in the vicinity of 6438

 

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 6 of 9

Rising Sun Avenue. PO Dailey observed two, at that time, unidentified males (PERSON 1 and
PERSON 2) seated in the Jeep, as it appeared to be running PERSON 1, was the driver, and
PERSON 2 was seated in the Jeep’s front passenger seat.

13. At approximately 5:54 p.m., PO Dailey observed, PERSON 2 (later identified as
ADAMES) exit the front passenger seat of PERSON l’s vehicle. PO Dailey observed ADAMES
walk southbound on Rising Sun Avenue. PO Dailey observed ADAMES stop near the
intersection of Rising Sun Avenue & Robbins Street with a cellphone at his ear. PO Dailey
observed ADAMES walk northbound on Rising Sun Avenue out of his line of sight.

14. At approximately 6:04 p.m., SA Crockett observed PERSON 1, who was the only
occupant of the white Jeep, make an eastbound turn onto the 500 block Levick Street and stop.
SA Crockett observed ADAMES, walk from the direction of Palmetto Street with a weighted
blue book bag on his left shoulder. SA Crockett and TFO Bates observed ADAMES reach for
the front passenger door handle of the vehicle. TFO Bates observed ADAMES enter the
vehicle’s front passenger seat with the weighted blue book bag. Immediately after ADAMES
entered the vehicle, TFO Bates observed the vehicle drive eastbound and stop shortly thereafter.

15. At approximately 6:09 p.m., TFO Bates observed PERSON 1 exit the Jeep and
walk to the rear of the vehicle. TFO Bates then observed PERSON 1 walk from the back of the
Jeep to the driver’s side rear passenger door. TFO Bates observed PERSON 1 open the door and
reach into the interior of the vehicle. TFO Bates observed PERSON 1 close the door, and re-
enter the driver’s side door. TFO Bates observed the vehicle with both PERSON 1 and
ADAMES inside depart the area eastbound on Levick Street.

16. At approximately 6:13 p.m., SA Crockett confirmed with CWl , the bag

ADAMES was carrying contained drugs

 

 

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 7 of 9

17. At approximately 6:20 p.m., TFO Bates conducted a traffic stop (using red and
blue lights and siren) of the vehicle at the intersection of Levick Street & Trotter Street. Upon
approach, SA Crockett and TFO Bates requested identification for both occupants SA Crockett
and TFO Bates then separated PERSON l and ADAMES. When asked, ADAMES informed
TFO Bates that his fliend, PERSON 1, picked him up and was driving ADAMES to pick up his
children. SA Crockett, as witnessed by DDOU Sergeant (Sgt.) John Volz, received verbal
consent from PERSON 1 to conduct a search of the vehicle. Shortly thereafter, Philadelphia
Police Officers Pat Saba and Timothy Hegarty arrived at the site of the traffic stop. SA Crockett,
Sgt. Volz, and POS Saba and Hagerty then began a Search of the vehicle.

18. At approximately 6:30 p.m., Sgt. Volz recovered a blue book bag from
underneath a hatch in the rear storage area of the Jeep. This was the same book bag SA Crockett
observed ADAMES carrying earlier. Sgt. Volz then placed the bag onto the Jeep’s backseat.
Upon opening the bag, SA Crockett and POS Saba and Hagerty recognized multiple brick shaped
objects within the bag. Based on training, experience, knowledge of the case, investigators
believed the bag to contain narcotics In an abundance of caution, as one of the bags appeared to
be open, SA Crockett secured the bag to be transported to the DEA Philadelphia Field Division
(PFD) for further analysis At that time, PERSON 1 and ADAMES were placed into custody and
subsequently transported to the DEA PFD for questioning

19. At 6:49 p.m., the suspected narcotics were transported to the DEA PFD by SA
Crockett, as witnessed by POS Saba and Hagerty. TFO Bates and POs Saba and Hagerty
transported PERSON 1 and ADAMES.

20. At approximately 7: 15 p.m., investigators arrived at the DEA PFD with the

suspected narcotics, PERSON 1 and ADAMES.

 

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 8 of 9

21. At approximately 7:25 p.m., ADAMES read a DEA 13b (Spanish version),
Advice of Rights, as witnessed by SA Crockett and Group Supervisor (GS) Josh Romig.
ADAMES was subsequently processed and placed into a holding cell.

22. At approximately 7:40 p.m., a field test on the contents of the book bag was
conducted by GS Romig. A random sample of four (4) packages revealed a positive response for
the presence of cocaine, and one (1) package revealed a positive response for the presence of
heroin.

23. At approximately 8:45 p.m., ADAMES signed a DEA 13b (Spanish Version)
Advice of Rights in the presence of SA Crockett and TFO Bates ADAMES subsequently made a
Post-Miranda statement which was translated by DEA IA Paula Martinez, who was contacted via
phone by SA Crockett and TFO Bates In his statement, ADAMES Stated on December 13, 2018,
he contacted his friend JOSE LNU, hereafter JOSE, to give him a ride to pick up ADAMES’
kids. ADAMES stated he was contacted by his cousin ALGENI LNU, hereafter ALGENI.
ADAMES informed IA Martinez, ALGENI asked ADAMES to pick up a package from 6838
Rising Sun Avenue, and deliver it to ALGENI’s fiiend, LANTIGUA who worked at tire shop
located at 3810 Frankford Avenue. ADAMES identified the tire shop through Google Maps on
SA Crockett’s phone. ADAMES stated upon arriving at 6838 Rising Sun Avenue, ALGENI
walked to the Jeep, Jose and ADAMES arrived in. ADAMES stated at that time, JOSE exited the
vehicle and opened the rear hatch of the Jeep and ALGENI threw the bag in the back. ADAMES
stated at that time both he and JOSE departed the area via Levick Street and were stopped shortly
thereafter by law enforcement ADAMES stated neither he nor JOSE were aware of the contents

of the bag. ADAMES further stated he was going to be paid for gas by ALGENI for the tiip.

 

Case 2:18-mj-02008 Document 1 Filed 12/14/18 Page 9 of 9

CONCLUSION
Wherefore, based on my training and experience, and my knowledge of the investigation,
I have probable cause to believe, and do so believe, that Elias ADAMES
possessed with intent to distribute five kilograms or more of a mixture and substance containing
a detectable amount of cocaine, a Schedule II controlled substance, and more than 100 grams of
a mixture and substance containing a detectable amount of heroin, a Schedule I controlled

substance, in violation of Title 21, United States Code, Sections 84l(a)(1), (b)(l)(A) and

(b)(l)(B), respectively

Sp cial Agent ilhmes Crockett
D g Enforcement Administration
Sworr}L to and subscribed before me this
_[_Z}'_’_day of December, 2018

/WQ%/

Hoi{orable Richard A. Lloret
United States Magistrate Judge

